Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 was filed after the mailing date of the application on 09/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2011/0008707 (Muraoka).
With respect to claim 1, Muraoka teaches a fuel cell electrode comprising a membrane electrode assembly (MEA) formed of a base material such as stainless steel (metallic main body) with carbon and composite coatings for a bipolar plate (PP 0288). The MEA comprises catalyst layer (PP 0014), wherein the catalyst may be a ruthenium oxide (PP 0235), which is a transition metal oxide.  A nanographite network may be employed as the surface for catalyst nanoparticles (PP 0259).  Which would read on the overlayer including a graphite-based compound and a transition metal oxide.
With respect to claim 2, the carbon layers may be graphene (PP 0246).
With respect to claim 4, the catalyst may be a ruthenium oxide (PP 0235).
With respect to claim 6, the overlayer comprising the graphene layer as a support (and therefore adhered to, which would read on admixed with) the catalyst layer (PP 0259).
With respect to claim 7, the overlayer comprising the graphene layer as a support the catalyst layer (PP 0259), which would result in a first layer having the graphite-based compound and a second layer comprising the transition metal oxide.
With respect to claim 8, a plurality of anode catalyst layers and/or cathode catalyst layers may be use (PP 0104), which would result in a third overlayer including graphite on the second overlayer.
With respect to claim 9, a plurality of anode catalyst layers and/or cathode catalyst layers may be used (PP 0104), which would result in a plurality of first and second overlayers.
With respect to claim 14, the fuel cell comprises one or more bipolar plates and/or proton exchange membranes (PP 0254).
With respect to claim 15, the fuel cell may be used in an automobile (PP 0190).
With respect to claim 16, the MEA assembly by be formed by disposed the layers on the substrates (PP 0284).
With respect to claim 17, the catalyst deposition may be done by chemical vapor deposition (PP 0261).
With respect to claim 18, the catalyst layer may be formed by interconnecting the carbon composite with the catalyst material (PP 0261).
With respect to claim 19, the layers may be formed by depositing the catalyst on the catalyst support surface (PP 0262).
With respect to claim 20, the layers may be formed by depositing the catalyst on the catalyst support surface (PP 0262) wherein a plurality of anode catalyst layers and/or cathode catalyst layers may be use (PP 0104), which would result in a plurality of first and second overlayers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 13 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US PGPub 2011/0008707 (Muraoka).
Muraoka teaches the bipolar plate as discussed above, wherein the catalyst nanoparticles are present in an amount of less than 30% (PP 0194), but fails to teach that the oxidation-based corrosion is reduced by the inclusion of the transition metal oxide.  However, as Muraoka teaches a bipolar plate made from the same components, the catalyst layer would have the same properties, including a reduction of oxidation-based corrosion over an overlayer including graphene, but no transition metal oxide.  Alternatively, it would have been obvious to use the catalyst particles in a beneficial amount, which one of ordinary skill in the art would expect to have the same properties as the instant claim. 

	
Claim(s) 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0008707 (Muraoka) as applied to claims 1 and 2 above, and further in view of US PGPub 2018/0331369 (Kumta).
With respect to claim 3, Muraoka teaches the bipolar plate as discussed in claim 2 above, but fails to teach a graphene oxide.  Kumta teaches a proton exchange membrane for a fuel cell (PP 0002) comprising an electro-catalyst (PP 0033).  Wherein the electro-catalyst may be supported by graphene or reduced graphene oxide (PP 0045).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the graphene oxide of Kumta for the graphene of Muraoka as they are taught as functional equivalents for catalyst support in a fuel cell. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
With respect to claim 10, Muraoka teaches the bipolar plate as discussed in claim 1 above wherein the catalyst may be a ruthenium oxide (PP 0235), but fails to teach a graphene oxide.  Kumta teaches a proton exchange membrane for a fuel cell (PP 0002) comprising an electro-catalyst (PP 0033).  Wherein the electro-catalyst may be supported by graphene or reduced graphene oxide (PP 0045).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the graphene oxide of Kumta for the graphene of Muraoka as they are taught as functional equivalents for catalyst support in a fuel cell. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
With respect to claim 11, Muraoka teaches the bipolar plate as discussed in claim 1 above wherein the catalyst may be a ruthenium oxide (PP 0235). A plurality of anode catalyst layers and/or cathode catalyst layers may be used (PP 0104), which would result in a plurality of first and second overlayers.  Muraoka fails to teach a graphene oxide.  Kumta teaches a proton exchange membrane for a fuel cell (PP 0002) comprising an electro-catalyst (PP 0033).  Wherein the electro-catalyst may be supported by graphene or reduced graphene oxide (PP 0045).  It would have been obvious to one of ordinary skill in the art at the time of filing to use the graphene oxide of Kumta for the graphene of Muraoka as they are taught as functional equivalents for catalyst support in a fuel cell. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2011/0008707 (Muraoka) as applied to claim 1 above, and further in view of US PGPub 2019/0060874 (Peng).
With respect to claim 5, Muraoka teaches the bipolar plate as discussed in claim 1 above, but fails to teach the stated transition metal oxide catalysts.  Peng teaches a PEM fuel cell comprising a catalyst (PP 0019) wherein commonly known catalysts may be a noble metal oxide such as ruthenium oxide or a mixed Ir/Ru oxide (PP 0062).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a mixed Ir/Ru oxide catalyst for the ruthenium oxide catalyst of Muraoka as Peng teaches that is a commonly known functional equivalent. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  
With respect to claim 12, Muraoka teaches the bipolar plate as discussed in claim 1 above wherein a plurality of anode catalyst layers and/or cathode catalyst layers may be used (PP 0104), which would result in a plurality of first and second overlayers.  Muraoka fails to teach the stated transition metal oxide catalysts.  Peng teaches a PEM fuel cell comprising a catalyst (PP 0019) wherein commonly known catalysts may be a noble metal oxide such as ruthenium oxide or a mixed Ir/Ru oxide (PP 0062).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a mixed Ir/Ru oxide catalyst for the ruthenium oxide catalyst of Muraoka as Peng teaches that is a commonly known functional equivalent. If a person of ordinary skill in the art can implement a predictable variation, and would see the benefit of doing so, §103 likely bars its patentability.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724                                                                                                                                                                                               
/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759